United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1984
Issued: March 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2007 appellant filed a timely appeal from a July 11, 2007 decision of the
Office of Workers’ Compensation Programs that finalized the Office’s finding of an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the overpayment issue.
ISSUES
The issues are: (1) whether the Office properly determined that appellant was overpaid
by $937.60 when he returned to work on November 14, 2006 but continued to receive
compensation through November 25, 2006; and (2) whether the Office properly denied
appellant’s request for waiver of the overpayment.
FACTUAL HISTORY
On April 15, 2005 appellant, then a 50-year-old letter carrier filed a traumatic injury
claim stating that he sustained injury when his right foot was run over by a motor vehicle on the
same day. In an April 15, 2005 report, Dr. Robert Swain, an osteopath, diagnosed right foot

contusion. Appellant was placed on limited duty. After appropriate development, the Office
accepted appellant’s claim for right foot contusion.
On September 20, 2005 appellant underwent a right first metatarsophalangeal joint
fusion. Dr. Steven M. Raikin, an orthopedic surgeon specializing in foot and ankle treatment,
performed the surgery and recorded preoperative and postoperative diagnoses of right first
metatarsophalangeal joint crush injury and arthritis. Appellant stopped work on September 20,
2005 and filed a CA-7 form claiming compensation for leave without pay beginning on the same
day. He was placed on the periodic compensation rolls effective September 20, 2005 at a weekly
pay rate of $898.08. Appellant returned to work on November 14, 2005. He received
compensation through November 13, 2005.1
On July 10, 2006 appellant’s podiatrist, Dr. Edward L. Chairman, requested authorization
for a surgical removal of a support implant from appellant’s right foot. The Office authorized
the procedure.
Appellant stopped work and underwent the surgery on October 10, 2006. On the same
day he filed a CA-7 form claiming compensation for leave without pay from October 10
to 13, 2006. Appellant was placed on the periodic compensation rolls effective October 10,
2006, and was paid compensation for the period October 10 through 28, 2006 in the amount of
$946.52, and for October 29 through November 25, 2006, in the amount of $946.52. The Office
informed appellant that he had been placed on automated compensation rolls on
November 20, 2006.
In a field nurse report dated November 30, 2006, Elizabeth Hartshorn, a registered nurse,
advised that appellant had returned to full duty effective November 14, 2006.
By
correspondence also dated November 30, 2006, the employing establishment notified the Office
that appellant had returned to work effective November 14, 2006 and requested that he be
removed from the periodic compensation rolls. Also submitted was a CA-7 form signed by
appellant on November 14, 2006, claiming compensation for intermittent leave without pay
taken between November 11 and 14, 2006.
On December 13, 2006 the Office made a preliminary determination that appellant
received a $937.60 overpayment because he returned to work on November 14, 2006 yet
continued to collect compensation benefits through November 25, 2006. The Office advised that
appellant received compensation in the amount of $2,466.45 for the period October 29 through
November 25, 2006. However, the Office stated that appellant was only entitled to $1,628.85,
for the period October 29 through November 13, 2006, because he returned to work on
November 14, 2006. The Office concluded that appellant was overpaid the difference between
the actual amount of compensation received, $2,466.45, and the amount he was entitled to,

1

Appellant also filed a third-party claim against the driver of the motor vehicle. He recovered $15,000.00. The
record indicates that, thereafter, appellant refunded $4,346.58 to the Office.

2

$1,528.85,2 which the Office calculated to be $937.60. The Office found that appellant was at
fault in creating the overpayment because he should reasonably have been aware that he was not
entitled to compensation after returning to work.
On January 8, 2007 appellant disagreed with the Office’s decision on fault and requested
a waiver and a prerecoupment hearing.
A hearing was held on the issues of fault and waiver on April 23, 2007. At the hearing,
appellant testified that, prior to his second surgery, he followed the same procedures with regard
to collecting compensation as he had followed prior to his first surgery. Specifically, he
explained that he submitted a CA-7 form claiming compensation for leave without pay, but did
not realize that he was placed on automated compensation rolls or that he was paid in advance.
Appellant also explained that he did not question the amount of the check because it had been
some time since he had been paid, so he assumed that he was due the entire amount. Regarding
his financial situation, he testified that he and his wife owned two rental properties, from which
they collected rental income but also paid mortgages. Appellant stated that he and his wife
owned two cars: a 2000 Lexus, which had been paid for in full, and a 2006 BMW, for which his
wife paid $450.00 monthly. He stated that his normal monthly salary was $2,000.00 and his
wife’s normal monthly salary was $1,500.00 and they had approximately $1,300.00 in available
funds, but that the amount may have changed because he had paid some recent bills from his
checking account. Appellant stated that repaying the overpayment would be a financial hardship
“if you want it all at once.”
Following the hearing, appellant submitted financial documents in support of his request
for waiver. He submitted a monthly budget for 2006, which noted that he received $2,400.00 in
rental income and $2,200.00 in monthly salary, for a total of $4,600.00 in total monthly income.
Appellant reported housing expenses totaling $3,613.67, which included mortgage,
condominium association fees and repairs. He stated that he spent $175.00 for electricity and
gas, $60.00 for telephone service, $30.00 for internet service, $70.00 for cable, $122.00 for
cellular telephone service, and $330.00 in utilities for his rental properties. Appellant reported
automotive expenses of $324.66, which included transportation passes and tokens, parking,
gasoline and repairs but which did not include the $450.00 monthly payments on his wife’s
BMW. He reported $593.00 in monthly insurance payments and $1,250.00 in monthly credit
card payments. In a miscellaneous category, appellant allotted $200.00 for groceries, $200.00
for eating out, $200.00 for household supplies, $200.00 for clothing, $250.00 for travel, $100.00
for grooming and $240.00 for entertainment, for total miscellaneous expenses of $1,390.00. His
monthly budget listed total expenses of $7,958.33, which did not include his wife’s $450.00
monthly car payments. In an overpayment recovery questionnaire, appellant stated that he no
longer had the incorrectly paid monies in his possession. He reported that he had $1,300.00 in
available funds and that his rental properties, which he reported as assets, were worth
2

The Board notes that the Office’s preliminary overpayment decision stated that appellant was entitled to
$1,628.85 in compensation for the period October 29 to November 13, 2006. However, the periodic rolls
compensation worksheet provided established that appellant was in fact entitled to $1,528.85 for that period.
Because the difference between $2,466.45 and $1,528,85 is $937.60, the figure by which the Office concluded that
appellant was overpaid, the Board concludes that the $1,628.85 figure in the Office’s preliminary overpayment
decision is an inadvertent typographical error and that the figure should correctly read $1,528.85.

3

$120,000.00 and $140,000.00 respectively. Appellant did not indicate that either property was
subject to a mortgage.
Appellant also submitted credit card statements illustrating his typical monthly payments.
He provided: a Home Depot credit card statement showing a balance of $482.18 and a minimum
monthly payment of $10.00; a Countrywide Visa statement noting a balance of $7,411.43 and a
minimum payment of $148; a Philadelphia federal credit union statement showing a balance of
$3,804.81 and a minimum payment of $68.00; a Citi Mastercard statement noting a balance of
$7,135.82 and a minimum payment of $107.00; an AT&T Universal Mastercard statement
showing a balance of $11,085.08 and a minimum payment of $166.00; a Citi Dividend Platinum
Select credit card statement noting a balance of $7,135.82 and a minimum payment of $107.00;
an Orchard Bank credit card statement showing a balance of $1,524.30 and a minimum payment
of $58.00; and an earlier Home Depot credit card statement noting a balance of $2,578.72 and a
minimum payment of $48.00.
By decision dated July 11, 2007, the hearing representative affirmed the Office’s
overpayment calculation but modified the decision to find that appellant was without fault in the
creation of the overpayment. She denied appellant’s request for waiver of the overpayment
based on appellant’s nonliquid assets, namely, his ownership of two rental properties of
significant value.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act provides that the United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.3 A claimant, however, is not entitled to
receive temporary total disability compensation and actual earnings for the same period.4 Office
procedures provide that an overpayment in compensation is created when a claimant returns to
work but continues to receive wage-loss compensation.5
ANALYSIS -- ISSUE 1
The Office found that appellant received an overpayment of compensation in the amount
of $937.60 when he returned to work on November 14, 2006, after having undergone surgery,
but continued to receive compensation benefits through November 25, 2006. He contested
neither the fact nor the amount of the overpayment. The Board finds that the Office properly
calculated that appellant was overpaid in the amount of $937.60.
Appellant stopped work on October 10, 2006 and underwent authorized surgery for his
accepted condition. He filed a CA-7 form claiming compensation for leave without pay for the
time he was off work. Appellant was placed on the periodic compensation rolls at a weekly pay
3

5 U.S.C. § 8102(a).

4

Donna M. Rowan, 54 ECAB 698 (2003).

5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (May 2004).

4

rate of $946.52. He was paid for the periods October 10 to 28, 2006 and October 29 to
November 25, 2006. Appellant returned to work on November 14, 2006, according to a
November 30, 2006 nursing report from Ms. Hartshorn and correspondence from the employing
establishment dated the same day. However, he received a check in the amount of $2,466.45 to
cover the period October 29 to November 25, 2006. According to an overpayment calculation
worksheet, as noted, appellant was entitled to $1,528.85 of the payment. The difference between
$2,466.45 and $1,528.85, or the amount by which appellant was overpaid, is $937.60.
Accordingly, the Board finds that the Office properly determined that appellant received an
overpayment in compensation in the amount of $937.60.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment of compensation only if the individual
to whom it was made was not at fault in accepting or creating the overpayment.6 If the Office
finds that the recipient of an overpayment was not at fault, repayment will still be required
unless: (1) adjustment or recovery of the overpayment would defeat the purpose of the Act, or;
(2) adjustment or recovery of the overpayment would be against equity and good conscience.7
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (1) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics.8 Recovery of an overpayment is considered to be
against equity and good conscience when any individual who received an overpayment would
experience severe financial hardship in attempting to repay the debt.9 Recovery of an
overpayment is also considered to be against equity and good conscience when any individual, in
reliance on such payments or on notice that such payments would be made, gives up a valuable
right or changes his or her position for the worse.10
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.11

6

20 C.F.R. § 10.433(a).

7

20 C.F.R. § 10.434.

8

20 C.F.R. § 10.436.

9

20 C.F.R. § 10.437(a).

10

20 C.F.R. § 10.437(b).

11

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

5

ANALYSIS -- ISSUE 2
The hearing representative denied appellant’s claim for waiver on the grounds that his
nonliquid assets, two rental properties worth $120,000.00 and $140,000.00 respectively,
exceeded the allowable asset base as determined by the Bureau of Labor Statistics. As noted
above, the Office shall require repayment of an overpayment even if the appellant was without
fault in the creation of the overpayment if repayment would neither cause severe financial
hardship to appellant such that it would defeat the purposes of the Act nor would be against
equity and good conscience. Repayment defeats the purpose of the Act by causing severe
financial hardship when a claimant needs substantially all of his monthly income to pay his
monthly expenses, with an income that does not exceed expenses by more than $50.00, and when
appellant’s liquid and nonliquid asset base does not exceed the specified amount set by the
Bureau of Labor Statistics.12 An individual’s liquid assets include but are not limited to cash, the
value of stocks, bonds, saving accounts, mutual funds and certificate of deposits.13 Nonliquid
assets include but are not limited to the fair market value of an owner’s equity in property such
as a camper, boat, second home and furnishings/supplies.14 The Board notes that the allowable
asset base for waiver is $4,800.00 for an individual and $8,000.00 for claimant and spouse.15
Because appellant is married, his allowable asset base is $8,000.00. Appellant listed his two
rental properties, valued at $120,000.00 and $140,000.00 respectively, as assets on his
overpayment recovery questionnaire. Although he testified at the hearing that the properties
were subject to mortgages, he did not indicate in his overpayment recovery questionnaire that the
properties were subject to a mortgage. Consequently, appellant has not provided evidence to
show that his equity in the two properties is less than $8,000.00. As real estate not being used as
a primary residence is a nonliquid asset pursuant to the Office’s procedures and as the value of
appellant’s two rental properties exceeds the allowable asset base of $8,000.00 for appellant and
his spouse, the Board finds that requiring repayment of appellant’s overpayment obligation
would not defeat the purpose of the Act.
The Board notes that appellant did not argue that requiring repayment of the overpaid
compensation would be against equity and good conscience. As noted above, recovery of an
overpayment is considered to be against equity and good conscience when an individual would
incur severe financial hardship in repaying the debt or when an individual has relied to his
detriment on the overpaid compensation. Appellant, as established above, would not incur
severe financial hardship in repaying the debt because he owns significant nonliquid assets,
specifically, rental properties valued at $120,000.00 and $140,000.00 respectively. He has not
made any assertion, nor does the record show, that he relied to his detriment on the fact and
amount of his compensation by changing his position for the worse or giving up a valuable right.
Therefore the Board finds that requiring recovery of the overpaid compensation would not be
against equity and good conscience.
12

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1) (October 2004).
13

Id. at Chapter 6.200.6(a)(4). See also W.F., 57 ECAB __ (Docket No. 06-79, issued August 11, 2006).

14

Id.

15

Id. at Chapter 6.200 6(a)(1).

6

With regard to the method of collection of repayment of the overpaid compensation, the
Board’s jurisdiction is limited to reviewing those cases where the Office seeks recovery from
continuing compensation benefits under the Act.16 Where, as in this case, a claimant is no longer
receiving wage-loss compensation, the Board does not have jurisdiction with respect to the
recovery of the overpayment under the Debt Collection Act.17
CONCLUSION
The Board finds that the Office properly calculated the fact and amount of the
overpayment of compensation at $937.60, that appellant was not at fault in the creation of the
overpayment, and that the Office properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Robert K. Swett, 53 ECAB 615 (2002).

17

Id., citing Robert S. Luciano, 47 ECAB 793 (1996).

7

